                             Case 6:21-cv-00128 Document 3 Filed 02/05/21 Page 1 of 1
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court            Western District of Texas, Waco Division                          on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       6:21-cv-128                          2/5/2021                                Western District of Texas, Waco Division
PLAINTIFF                                                                    DEFENDANT
 WSOU Investments, LLC d/b/a Brazos Licensing and                              Cisco Systems, Inc.
 Development


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 8,989,216                                3/24/2015                   WSOU Investments, LLC d/b/a Brazos Licensing and Developme

2 7,443,859                                10/28/2008                  WSOU Investments, LLC d/b/a Brazos Licensing and Developme

3 8,191,106                                5/29/2012                   WSOU Investments, LLC d/b/a Brazos Licensing and Developme

4 8,665,733                                 3/4/2014                   WSOU Investments, LLC d/b/a Brazos Licensing and Developme

5 9,357,014                                5/31/2016                   WSOU Investments, LLC d/b/a Brazos Licensing and Developme


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
